oS Oo DW DH AW & WY HY =

NB NM BB NH RD DD RD RD RD imme pe
oN DN OP BW NHN & SS 0 fe WD HA HW PB WW BH KF OO

Case 2:19-cr-00139-RSL Document 17-1 Filed 08/14/19 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR19-139-RSL
Plaintiff, eee
v. ORDER OF DISMISSAL
JOHN REGINALD EDWARDS,

Defendant. |

 

 

 

THIS MATTER comes before the Court on the United States’ Motion to Dismiss

the Complaint and Information (“Motion”) filed against Defendant John Reginald
Edwards, without prejudice, pursuant to Federal Rule of Criminal Procedure 48(a). The
Court, having reviewed the United States’ Motion, as well as the other papers and

pleadings filed in this matter, hereby ORDERS:

The Complaint and Information (Dkt. Nos. 1 & 9) are DISMISSED WITHOUT

PREJUDICE.

IT IS SO ORDERED.

Mt

UNITED STATES ATTORNEY

Order of Dismissal 7005 STREET, SUITE 5220
: TEWART , SUITE
United States v. Edwards, CR19-139-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo YN DBD UW BW HNO

N NY BW NY NY NHN NY DR DR mt
aoa NA MH F&F WKH KF ODO mw HD HH BP WB HS S

 

 

Case 2:19-cr-00139-RSL Document 17-1 Filed 08/14/19 Page 2 of 2

DATED this §3c¢ L day of August, 2019.

THE HON. ROBERT S. LASNIK
CHIEF UNITED STATES DISTRICT JUDGE

Presented by:

MICHELLE JENSEN

Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, WA 98101

(206) 553-2619
Michelle.Jensen@usdoj.gov

Order of Dismissal UNITED STATES ATTORNEY

: 700 STEWART STREET, SUITE 5220
United States v. Edwards, CR19-139-RSL SEATTLE, WASHINGTON 98101

(206) $53-7970
